Citation Nr: 1738952	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to March 5, 2009.  

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, prior to March 5, 2009.  

3.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder prior to March 5, 2009, and a rating in excess of 70 percent thereafter (other than during periods of temporary total disability from November 2, 2010 to January 1, 2011; June 13, 2013 to August 1, 2013; and March 25, 2015 to May 1, 2015), on an extraschedular basis.  

4.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  




REPRESENTATION

Veteran represented by:	R. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972, and from January 1973 to November 1973.  Service in the Republic of Vietnam during the Vietnam Era is indicated by the record.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina: a December 4, 2008 rating decision granting service connection for PTSD, and assigning a 30 percent rating, effective February 28, 2008; an April 2015 rating decision denying entitlement to service connection for ischemic heart disease; and a November 2015 rating decision granting TDIU and establishing entitlement to DEA benefits, effective March 5, 2009.  

In November 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  

Notably, the Veteran's claim for an increased rating for PTSD and for a TDIU was previously before the Board in March 2013.  In its March 2013 decision, the Board granted an initial increased rating of 50 percent for PTSD for the period from February 28, 2008, to March 5, 2009, and an increased rating of 70 percent beginning March 5, 2009, with the exception of the period from November 2, 2010 to January 1, 2011, when a temporary total rating for PTSD was in effect.  The Board found that with respect to the issue of entitlement to an increased rating for PTSD, referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was not warranted.  The Board also remanded the Veteran's claim for a TDIU for additional development.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  As set forth in a January 2014 Joint Motion for Partial Remand (JMPR), the parties moved for the Court to vacate the portion of the March 2013 Board decision finding that referral for an extraschedular evaluation of the Veteran's PTSD was not warranted.  The parties requested that the Court not disturb the Board's award of an initial rating of 50 percent from February 28, 2008, to March 5, 2009, and its award of a 70 percent rating beginning March 5, 2009, with the exception of the time period from November 2, 2010 to January 1, 2011, when a temporary total rating was in effect.  In a January 2014 order, the Court granted the parties' JMPR and remanded the issue to the Board for actions consistent with the terms of the JMPR.  

In January 2015, the Board issued a decision in which it concluded that referral for extraschedular consideration of the Veteran's PTSD was not warranted.  The Veteran appealed the Board's decision to the Court.  A September 2015 JMPR reflects that the parties requested that the Court vacate and remand the Board's decision on the ground that the Board did not have a complete picture of the Veteran's disability to determine whether it markedly interfered with his employment, given that the issue of entitlement to a TDIU was pending before the RO at the time of the January 2015 Board decision.  The Court granted the parties' JMPR in September 2015, and it remanded the issue to the Board for actions consistent with the terms of the JMPR.  

In a November 2015 rating decision, the RO granted entitlement to a TDIU, and established entitlement to DEA benefits, effective March 5, 2009.  The Veteran disagreed with the effective date of the award, as well as the effective date for the intertwined issue of entitlement to DEA benefits.  

The matters of entitlement to an extraschedular rating for PTSD, and entitlement to an earlier effective date for the awards of TDIU and DEA benefits, were last before the Board in September 2016, when they were remanded for additional development.  

As noted in the Board's September 2016 order, in a brief dated in February 2016, the Veteran's representative noted that in his employability evaluation, the Veteran reported that he used drugs and alcohol as a coping mechanism for his PTSD.  The representative further noted that the Veteran indicated that his drug use was a result of his experiences in Vietnam and his PTSD.  As such, the Board finds that the issue of entitlement to service connection for drug and alcohol abuse, to include as secondary to service-connected PTSD, has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  For the period from February 28, 2008, to March 5, 2009, although the Veteran's service-connected disabilities did not meet the schedular criteria for a TDIU, there is at least an approximate balance of positive and negative evidence as to whether his service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  

2.  The Veteran's claim for basic eligibility to DEA benefits is derived from his claim for a TDIU, and thus, both awards must share the same effective date.  

3.  For the entire period on appeal, the Veteran has been assigned a TDIU.  


CONCLUSIONS OF LAW

1.  For the period from February 28, 2008, to March 5, 2009, the criteria for an extraschedular TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.3, 4.16 (2016).  

2.  The criteria for an effective date of February 28, 2008, but no earlier, for entitlement to basic eligibility for DEA have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2016).  

3.  The appeal as to the issue of entitlement to an extraschedular rating for PTSD is dismissed as moot.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 3.321 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

The Board previously remanded the Veteran's claim for a TDIU in March 2013 (entitlement) and September 2016 (earlier effective date), and it remanded the Veteran's claim for an extraschedular evaluation for PTSD in September 2016.  In March 2013, the Veteran's TDIU claim was remanded to afford the Veteran a VA examination to address the impact of his PTSD on his employability, either alone or in conjunction with other any other service-connected disabilities.  The Veteran was subsequently afforded VA PTSD and hand/finger conditions examinations in September 2014 that addressed the functional impact of his disabilities.  

In September 2016, the Board, in pertinent part, referred the issues of entitlement to an extraschedular rating for PTSD, and entitlement to an extraschedular TDIU prior to March 5, 2009, to the Director of Compensation Service.  In an April 2017 administrative decision, the Director of Compensation Service denied entitlement to an extraschedular rating for PTSD, and entitlement to a TDIU prior to March 5, 2009 on an extraschedular basis.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As VCAA notice is not generally applicable to claims for initial increased ratings, there is no need to discuss VA's duty to notify the Veteran with respect to the issue of entitlement to an extraschedular rating for PTSD, where, as here, he has raised no indication of any prejudice from defective VCAA notice.  See 38 C.F.R. § 3.159(b)(3); see, e.g., Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  As for the Veteran's TDIU claim, the Veteran received pre-adjudication notice, by letter, in September 2014.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service VA and identified private medical treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  In addition, the Veteran was afforded VA PTSD examinations in July 2008, February 2011, and September 2014; and he was afforded a VA hands/fingers examinations in July 2008 and September 2014.  

As the Veteran has not identified any additional relevant evidence concerning his claims, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to an Earlier Effective Date for the Award of a TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  
Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

	Factual Background

In a November 2011 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran maintained that his PTSD prevented him from being able to obtain or follow substantially gainful employment.  The Veteran wrote that he last worked full-time in August 2009, which is when he purportedly became too disabled to work.  The Veteran indicated that he was last self-employed as a drywall finisher from 1984 to 2009, and that he worked forty-five hours per week.  According to his application, he left his self-employment due to his disability, and he had not tried to obtain employment since becoming too disabled to work.  The Veteran indicated that he completed four years of high school, but he did not attend college or have any other education or training.  

As pertinent here, prior to March 5, 2009, the Veteran was service connected for PTSD, rated as 50 percent disabling since February 28, 2008; and residual fracture of his left third metacarpal, rated as noncompensable since January 18, 1985.  As such, the Veteran's service-connected disabilities did not meet the percentage rating standards for a schedular TDIU for the relevant period on appeal.  See 38 C.F.R. § 4.16(a).  Nevertheless, entitlement to a TDIU may be considered on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

The Veteran completed a VA substance abuse program in December 2007.  At a February 2008 VA mental health treatment, the Veteran reported that he had remained sober since his participation in the recovery program, and he indicated that he was unemployed but looking for work.  He described experiencing trouble sleeping, nightmares, excitability, feeling scared and depressed, and crying at church or when very angry.  

The Veteran was discharged from a VA compensated work therapy program in May 2008.  His vocational rehabilitation specialist provided that the Veteran was able to secure a position through the program, worked three days, and subsequently quit.  It was noted that the Veteran had a drug relapse and did not demonstrate a desire to be sober and to meet program requirements and expectations.  He was discharged from the program for failure to attend.  

The Veteran was afforded a VA psychiatric examination in July 2008.  The Veteran reported that he had remained sober since his recovery program in 2007.  He maintained that he was nervous all of the time.  He reported hypervigilance, with depression, loss of energy and interest, intrusive memories, avoidance, isolation, and withdrawal.  As for his occupational history, the Veteran reported working as a drywall installer and painter for years, but he maintained that he was only doing a "little bit now, not too much."  

On mental status examination, the Veteran was neatly groomed and dressed, behaved normally, had spontaneous and logical speech, good communication, no hallucinations, delusions, paranoia, or ideas of reference, and no homicidal or suicidal ideation.  He was noted as having depression, psychomotor retardation, anxiety, irritability, and poor insight.  As for the functional impact of the Veteran's PTSD on occupational activities, the examiner indicated that the Veteran had difficulty dealing with the public, but was able to deal with co-workers and supervisors.  The Veteran was able to learn new procedures, and although he had some problems with very complex instructions, he was able to follow detailed instructions.  He had problems handling work stress, anxiety, depression, and poor sleep.  It was also noted that he had some anxiety when out in public, but that he was currently getting along fairly well with people.  The Veteran was given a diagnosis of PTSD and assigned a GAF score of 50.  

The Veteran was also afforded a VA hand and thumb conditions examination in July 2008.  The Veteran's dominant hand is his right hand.  At the time of the examination, the Veteran complained of pain in his left hand in the IP joints of his fourth and fifth fingers, but there were no complaints regarding left third metacarpal symptoms.  He complained of some swelling and aching in his entire hand that was associated mostly with cold temperatures.  He also reported limited motion, swelling, deformity, locking, weakness, and stiffness involving his fourth and fifth digits.  There was a history of moderate left hand flare-ups that occurred twice monthly and would last for up to four days.  The Veteran was taking etodolac and acetaminophen daily for pain in his teeth or joints, and the efficacy was noted as being good.  On examination, there was some limitation of flexion of the left little finger (5 to 100 degrees).  As for the effect of the Veteran's condition on his usual occupation, it was noted that he last worked in 2006 as a self-employed drywall finisher on a full-time basis for approximately thirty years, and that his left hand would ache during work.  The Veteran maintained that he missed no work during his last year of work on account of his disability.  The Veteran was able to perform activities of daily living.  

In a statement from the Veteran that was received in March 2009, the Veteran maintained that on account of his PTSD, his sleeping was "outrageous," his nightmares and dreams regarding killing people had increased, and he had become reluctant to attend family or social functions.  

The Veteran was afforded a VA PTSD examination in February 2011, during which he reported that he had been unemployed for five to ten years.  The examination report provides that he was self-employed but had to stop working, partly due to the economy, and partly due to his medical issues, which were noted to be emphysema triggered by drywall dust.  

The Veteran testified at a Board videoconference in November 2012.  The Veteran admitted to experiencing hallucinations, irritability, and increased isolation, but he also noted that he had a couple of friends, with whom he would "sit around and watch football."  He maintained that he sometimes made plans but did not follow through with them because he would rather be alone.  The Veteran reported inappropriate behavior, including becoming agitated, hitting the wall, or throwing things.  As for his occupational history, he testified that he was a drywall finisher and painter for about thirty-five years.  According to the Veteran, he worked for a company for "a while," and then worked for a "guy that [had] his own business" for approximately fifteen years.  He reported that he was subsequently self-employed for approximately twenty years, but he also stated that he last worked for someone four or five years prior, maybe longer, and that he spent the last three years doing "odd jobs" on his own.  He maintained that when he worked for the person who owned his own business, he had problems during the last two or three years of that experience.  According to the Veteran, he had difficulty working with others, and as a result, his boss would accommodate him by allowing him to work by himself getting jobs started before other employees would come in and finish.  The Veteran testified that he was no longer self-employed because he lost motivation and stopped doing what was necessary to maintain his jobs.  For instance, he was sometimes late, or he would not show up at all.  

The record reflects that in April 2013, the Veteran was awarded SSA disability benefits, effective January 13, 2009 (the date of application), for PTSD and major depressive disorder.  The SSA Administrative Law Judge found that the Veteran had the residual functional capacity to perform a full range of work at all exertional levels, but that the severity of his multiple symptoms, including, but not limited to, paranoia, flashbacks, and inability to be around others, prevented him from performing any substantial gainful activity on a regular, sustained basis.  The Board notes that in an SSA work background report, the Veteran indicated that he was self-employed from 1980 to 2005 and performed drywall and painting work.  

In April 2014, private vocational consultant P. T. completed an employability evaluation pertaining to the Veteran's service-connected disabilities.  The Veteran reported that his daily activities were limited as a result of his service-connected disabilities.  He explained that he did very little during the day and would "hang[] around" the house watching television and napping, and he would attend medical appointments as needed.  When asked about family and friends, he explained that he only saw them on special occasions, such as birthdays and holidays.  He reported interrupted sleep, and as a result, he would periodically sleep during the day.  He reported depression, inability to concentrate for any period of time, irritability with others, hallucinations, suicidal ideation, and avoidance of crowds and noisy environments.  He explained that his lack of concentration caused him to stop working on whatever he was doing, and he would then become frustrated by his inability to complete the task.  Regarding his irritability, he noted that it results in those around him becoming aggravated and annoyed by his behavior.  He explained that his ability to work was affected by his PTSD, lack of sleep due to nightmares, and inability to concentrate.  He described himself as "unreliable" with respect to work, explaining that he would forget appointments, not finish jobs due to lack of concentration, or walk off of jobs without returning to complete them.  

According to the evaluation, the Veteran avoided crowds because he did not trust others and was uncomfortable in crowded situations.  Noise was distracting, so he removed himself from the situation or avoided noisy environments whenever possible.  He experienced auditory and visual hallucinations.  He reported being treated for his suicidal thoughts, and he said that he found this to be helpful.  While he admitted to thoughts of harming others, he maintained that these thoughts were very infrequent.  

The Veteran reported that he graduated from high school and attended college for one year, where he took accounting and mathematics courses.  His goal was to obtain work as an accounting clerk, but he did not complete his course of study.  

As for his work history, the Veteran reported that he was employed for thirty-five to forty years as a drywall installer, which included working for others and being self-employed for a period of time.  He reported that he last worked in 2005.  It was noted that he worked for a brief period of time for a family member performing janitorial duties.  When asked about his history as a painter, he reported that he did not work in that capacity.  No other work history was provided, and no computer skills were reported.  

P. T. included an occupational analysis regarding the occupational title of drywall applicator, utilizing various sources, which were cited in her evaluation.  Based on her analysis, drywall applicator positions required a medium physical demand level, and they were categorized as skilled work.  Based on a survey of respondents who worked in this field, 92 percent of respondents reported using their hands on a continual basis to handle, control, or feel objects, tools, or controls; 77 percent of respondents reported that being exact or accurate was extremely important; 72 percent of respondents reported that being required to meet strict deadlines was extremely important, while another 11 percent reported that it was very important; 72 percent of respondents reports constant contact with others; 36 percent of respondents reported that it was extremely important to coordinate or to lead others, an additional 27 percent noted that it was very important to do so, and 33 percent reported that it was important to do so; and 81 percent of respondents reported that work schedules for jobs were regular, i.e., included established routines and set schedules.  

In pertinent part, P.T. considered the November 2012 Board hearing transcript, VA treatment records dated since 2007, the Veteran's February 2011 VA PTSD examination report, and the Veteran's February 2012 VA examination report, which reflected issues such as reported hallucinations, lack of sleep, violent outbursts, problems with co-workers, forgetfulness, depressed mood, anxiety, difficulty concentrating and remembering, and auditory and visual hallucinations.  

P. T. stressed that based on her occupational analysis, communication with supervisors, peers, and persons outside of the organization; the need to concentrate on a task without distraction; being in constant contact with others; and maintaining work schedules were among the requirements for work within the occupation of drywall application.  Additionally, based on the Veteran's reports and her review of relevant records, he had difficulty concentrating and completing tasks, had difficulty with co-workers and others, and failed to maintain a work schedule and scheduled appointments.  He had limited social interactions and reported irritability, both with himself and with others.  She noted that when he was employed, he had difficulties with co-workers and customers, adding that he failed to keep appointments or complete jobs that he started.  She also highlighted the above-referenced VA hand and thumb conditions examination report, specifically, the Veteran's increased pain and decreased strength in this left hand.  As she noted, he had severe pain and inflammation in the DIP joint of the left fourth finger and was unable to straighten the left fifth finger at the PIP joint.  P. T. maintained that because the occupation of drywall installer required frequent to constant fingering and constant handling, the Veteran may be precluded for performing these activities given his hand/finger injury.  As such, P. T. opined that based on the Veteran's medical records, the ongoing severity of his symptoms, and the Veteran's description of his symptoms, it was at least as likely as not that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  She also opined that his unemployability dated back to at least 2008, when he ceased work as a drywaller.  She added that she reviewed the Veteran's entire claims file, and that her assessment was based only upon impairments caused by the Veteran's service-connected conditions.  

The Veteran was afforded a VA PTSD examination in September 2014.  As for the impact of his PTSD on his occupational functioning specifically, the examiner provided that the Veteran's PTSD rendered him with some problems which would likely interfere with his potential for gainful employment, whether physical or sedentary.  By the Veteran's report, his sleep patterns were disrupted, and he slept primarily in the daytime.  He had a history of being inconsistent and unreliable in attending work, and he avoided interpersonal interaction, especially in crowded settings or with strangers.  He had problems managing anger and irritability, and he lacked trust in himself, as well as in others.  According to the examiner, he also had difficulty with managing responsibility for decision-making.  

	Legal Analysis

As an initial matter, the Board observes that the record contains some conflicting information as to when the Veteran stopped working, in addition to the nature of his employment.  For instance, while he indicated in his TDIU application that he stopped working in August 2009, he has otherwise maintained that he stopped working in or around 2005.  Additionally, although he indicated in his TDIU application that he was self-employed from 1984 to 2009, he has also maintained that he worked for someone else for an independently owned business for approximately fifteen years prior to doing "odd jobs" jobs on his own for three or four years before he stopped working.  

In determining whether the Veteran had any substantial gainful employment during the relevant period that would render him ineligible for a TDIU, the Board finds significant that aside from his August 2009 TDIU application, the Veteran's statements, medical records, and SSA records provide that he stopped working full-time in 2005 or 2006.  Additionally, to the extent that the Veteran might have had intermittent "odd jobs" since that time, this would qualify as marginal employment, and does not tend to suggest that the Veteran had substantially gainful employment after 2005 or 2006.  See 38 C.F.R. § 4.16(a); Moore, 1 Vet. App. at 358.  As such, the Board finds that throughout the relevant period on appeal, the Veteran was not engaged in substantially gainful employment.  

When considering the Veteran's service-connected disabilities and their impact on his occupational functioning, the evidence of record supports a finding that for the period between February 28, 2009, and March 5, 2009, his service-connected disabilities precluded him from securing or following substantially gainful employment.  

Given the symptomatology and functional limitations described in the above-noted VA examination reports, in addition to the April 2014 evaluation by P. T., the evidence of record supports a finding that the Veteran would have been significantly limited by his service-connected disabilities in both physical and sedentary occupational settings, to include his prior position as a drywall installer.  In this regard, while the Board acknowledges that the July 2008 PTSD examiner opined that the was able to deal with co-workers and supervisors and had the capacity to learn new procedures, the probative value of the examiner's assessment is limited by the fact that there is no indication that the examiner considered relevant factors regarding the Veteran's prior work history.  For instance, it is unclear whether he considered factors such as the Veteran's reported history of forgetting appointments, failing to finish jobs due to lack of concentration and/or motivation, and walking off of jobs without returning to complete them.  

Significantly, private vocational consultant P. T. reviewed the Veteran's medical records throughout the relevant period on appeal, conducted a thorough occupational analysis regarding drywall application positions, and considered the Veteran's subjective reports concerning his symptomatology and occupational history, and she opined that the Veteran had been unable to secure or to follow substantial gainful employment since he ceased work as a drywaller, or, to at least 2008.  As P. T. stressed, based on the Veteran's reports and her review of relevant records, he had difficulty concentrating and completing tasks, had difficulty with co-workers and others, and failed to maintain a work schedule and scheduled appointments.  He had limited social interactions and had issues with irritability, both with himself and with others.  She also noted that when he was employed, he had difficulties with co-workers and customers, adding that he failed to keep appointments or complete jobs that he started.  

The Board notes that these functional impairments would apply not only in the Veteran's former occupation of drywall installer, but also in a wide range of physical and sedentary occupations.  P. T. also maintained that on account of the Veteran's left third metacarpal disability, the Veteran had severe pain and inflammation in the DIP joint of the left fourth finger and was unable to straighten the left fifth finger at the PIP joint, which would prevent him from being able to perform his prior occupation of drywall installer, as this occupation requires frequent to constant fingering and constant handling.  

The Board has also considered the Veteran's educational and vocational history.  The Veteran completed high school, and although P. T.'s evaluation indicates that he enrolled in some college-level accounting and mathematics courses, the record reflects that his vocational experience has been limited to drywall and painting-related work.  There is no indication that he has experience in an administrative or other non-physical labor setting, and as reflected in P. T.'s report, the Veteran reported no computer skills.  Thus, when considering these factors along with the functional limitations posed by the Veteran's service-connected disabilities from February 28, 2008, to March 5, 2009, the evidence is at least in relative equipoise with respect to the question of whether he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities during this period.  As such, entitlement to a TDIU on an extraschedular basis during this period is warranted.  

As February 28, 2008, is the effective date of the award of service connection for PTSD, it is therefore the earliest date upon which the Veteran's claim for a TDIU could be considered inextricably intertwined with his claim for an initial increased rating for PTSD.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  As such, there is no basis for an award of TDIU on an extraschedular basis prior to February 28, 2008.  

IV.  Effective Date of DEA Benefits

DEA benefits may be paid to dependents of a veteran who has a service-connected disability that is rated permanent and total.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807(a), 21.3021.  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  

In a November 2015 rating decision, the RO granted entitlement to basic eligibility for DEA benefits, effective March 5, 2009, the effective date of the grant of TDIU.  Because the Board has assigned the earlier effective date of February 28, 2008, for the grant of entitlement to a TDIU, and because the remaining conditions including character of discharge are met, an earlier effective date of February 28, 2008 applies to the Veteran's basic eligibility for DEA benefits as well.  Accordingly, the criteria for an effective date of February 28, 2008, but no earlier, for entitlement to basic eligibility for DEA benefits have been met.  

V.  Increased Rating for PTSD on an Extraschedular Basis

	Legal Criteria

In general, disability ratings are determined by applying the VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

However, in exceptional cases, schedular ratings may be inadequate.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  

There is a three-step inquiry for determining whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  See id. at 115.  Second, if the schedular evaluation does not contemplate the level of disability, and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as "governing norms."  See id. at 115-16 (citing 38 C.F.R. § 3.321(b)(1) and noting that related factors include marked interference with employment and frequent periods of hospitalization).  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in the interests of justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See id. at 116.  

In addition to the above-noted legal authority, in Johnson v. McDonald, the Court considered whether 38 C.F.R. § 3.321(b)(1) entitled a claimant to consideration for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular criteria.  762 F.3d 1362 (Fed. Cir. 2014).  The Court ultimately held that the plain language of 38 C.F.R. § 3.321(b)(1) provided for referral for extraschedular consideration based on the collective impact of multiple disabilities, as the regulation is specifically directed to the "exceptional case where the schedular evaluations" are inadequate.  See id. at 1365.  

In rendering its decision, the Court rejected the government's argument that its interpretation of 38 C.F.R. § 3.321(b)(1) was duplicative of the TDIU provision found at 38 C.F.R. § 4.16, which is also designed to address situations where schedular evaluations are inadequate to account for the impact of a claimant's disabilities.  See id. at 1366.  As the Court stressed, the TDIU provision only accounts for instances in which a claimant's combined disabilities establish total unemployability, i.e., a rating of 100 percent.  See id.  The Court reasoned that unlike the TDIU provision, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling function" to "accord justice" by accounting for situations in which a claimant's disability picture establishes something less than total unemployability, but where the disability picture is inadequately represented by the schedular criteria.  See id.  

	Factual Background and Legal Analysis

As detailed above, in a March 2013 decision, the Board granted an initial increased rating of 50 percent for the Veteran's PTSD from February 28, 2008, to March 5, 2009, and a 70 percent rating beginning March 5, 2009, with the exception of the time period from November 2, 2010 to January 1, 2011, when a temporary total rating was in effect.  In a January 2014 Order, the Court vacated and remanded the Board's decision only to the extent that it found referral for an extraschedular evaluation of the Veteran's service-connected PTSD was not warranted.  As such, the Board's jurisdiction is limited to the question of whether the Veteran is entitled to an increased rating on an extraschedular basis.  

The September 2015 JMPR specifically provided that on remand, the Board must determine whether, consistent with Brambley v. Principi, it has a "complete picture" of the Veteran's service-connected disabilities and their effect on employability.  17 Vet. App. 20 (2003).  Citing Brambley, the parties maintained that if the record was incomplete as to the issue of employability with respect to entitlement to a TDIU, remand of both the TDIU issue and referral for extraschedular consideration may be warranted.  As reflected above, since the Court's September 2015 Order, the RO granted entitlement to a schedular TDIU, effective March 5, 2009, and the Board has granted entitlement to an extraschedular TDIU from February 28, 2008, to March 5, 2009.  As such, the Board finds that the record is complete as to the issue of employability with respect to a TDIU.  

Under the terms of the JMPR, the Board was also directed to consider the Veteran's service-connected disabilities collectively when determining whether referral for consideration of an extraschedular disability rating is warranted, pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran has been assigned a TDIU for the entire appeal period on review, specifically, an extraschedular TDIU from February 28, 2008, to March 5, 2009, and a schedular TDIU thereafter, the gap-filling function that 38 C.F.R. § 3.321(b) serves is not needed to accord justice for circumstances in which the collective impact of the Veteran's disabilities establish "something less than total unemployability," but are nonetheless inadequately represented.  See id.  Accordingly, the question of whether the Veteran's service-connected PTSD warrants an extraschedular evaluation is moot as no higher rating is warranted as he is in receipt of a TDIU during the period on appeal.  See Johnson, 762 F.3d at 1365-6.  Therefore, entitlement to an extraschedular rating for PTSD is dismissed.


ORDER

For the period from February 28, 2008, to March 5, 2009, entitlement to an extraschedular TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  

Entitlement to an effective date of February 28, 2008, for the grant of entitlement to basic eligibility for DEA is granted.  

Entitlement to an extraschedular rating for PTSD is moot and is dismissed.  


REMAND

The Veteran contends that he is entitled to service connection for ischemic heart disease, to include as due to herbicide exposure during his service in the Republic of Vietnam.  The Veteran's DD-214 reflects that he had service in the Republic of Vietnam from March 1971 to September 1971, and as such, the Veteran is presumed to have been exposed to an herbicide agent.  As reflected in his April 2015 notice of disagreement, the Veteran maintains that he was diagnosed with coronary atherosclerosis in 2005.  

If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including ischemic heart disease, shall be presumptively service connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e).  Service incurrence of a disease that would qualify for presumptive service connection under 38 C.F.R. § 3.309 may be rebutted by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(d).  "Affirmative evidence to the contrary" will not be taken to require a conclusive showing, but instead, such showing as would, in sound medical reasoning and in consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  Id. 

Here, the Veteran was afforded a VA heart conditions examination in December 2015.  According to the examination report, the Veteran's only pertinent diagnosis was cocaine-induced myocardial infarction.  As reflected in the examination report, although there were medical records documenting a myocardial infarction in 2005, there were no objective medical records showing a diagnosis of ischemic heart disease or coronary artery disease, aside from a notation by a psychiatrist of coronary atherosclerosis diagnosed in 2005.  The examiner opined that the reference to coronary atherosclerosis was not corroborated by "hard evidence," and she opined that the Veteran's previous myocardial infarction was induced by cocaine use as opposed to exposure to Agent Orange.  

Records received from SSA include a March 2005 discharge summary from the Rowan Regional Medical Center.  According to the discharge summary, the Veteran was admitted for chest pain.  The final diagnoses included chest pain, non-cardiac etiology; atherosclerotic coronary artery disease with mild stenosis of left anterior descending and right coronary arteries; hypertension; cigarette abuse; cocaine abuse; radiographic evidence of emphysema; and CT evidence of ischemic cerebrovascular disease.  As there is no indication that the December 2015 VA examiner considered this medical evidence of a diagnosis of atherosclerotic coronary artery disease with mild stenosis of left anterior descending and right coronary arteries, a supplemental medical opinion that addresses this diagnosis is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In light of the fact that the December 2015 examiner attributed the Veteran's history of myocardial infarction to cocaine use, the examiner should address whether the evidence supports a conclusion that any atherosclerotic coronary artery disease was not incurred in service, to include as due to herbicide exposure.  See 38 C.F.R. § 3.309(e), 3.307(d).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, obtain a medical opinion from an appropriate medical examiner regarding the etiology of the Veteran's claimed ischemic heart disease disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:  

The examiner should opine as to whether, upon sound medical reasoning, the evidence of record supports a conclusion that the Veteran's diagnosed atherosclerotic coronary artery disease was not incurred in service, to include as due to presumed exposure to herbicides in the Republic of Vietnam.  

In rendering this opinion, the examiner should, at a minimum, note and discuss the March 2005 discharge summary from the Rowan Regional Medical Center, located in the Veteran's SSA records, which lists final diagnoses of chest pain, non-cardiac etiology; atherosclerotic coronary artery disease with mild stenosis of left anterior descending and right coronary arteries; hypertension; cigarette abuse; cocaine abuse; radiographic evidence of emphysema; and CT evidence of ischemic cerebrovascular disease.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claim, with consideration of the Veteran's SSA records, to include the March 2005 discharge summary from Rowan Regional Medical Center, in addition to any evidence associated with the claims file since the issuance of the February 2016 Statement of the Case.  If the benefit sought is not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


